Title: To James Madison from Thomas Jefferson, 3 August 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to J. M.Monticello Aug. 3. 04.
I inclose you the S. Carolina ratification of the amendment to the constitution, & presume it possible that in a week more you may recieve that of Tennisee, after which I suppose no time should be lost in publishing officially the final ratification. Prevost accepts the office of judge of the Orleans territory, & Dickerson that of Attorney. But as J. T. M. declines the place of A. G. US. can we find a fitter person than Dickerson for this last? Can you think of any body better? I write to mr. Gallatin also on this subject, as he made the application to Dickerson; and it is necessary the decision should be made before we meet again. Will you be so good as to order a commission for Philip Greene as Collector of the district of Marietta, & another as Inspector of the revenue for the port of Marietta, in the room of Griffin Greene his father decd. Affectionate salutations.
